DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
Regarding claim 12, the phrase, “which part is obtained by selective laser melting, and which maraging steel comprises”, should be replaced with the phrase, “wherein the part made of maraging steel is obtained by selective laser melting and comprises”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/170519A1, wherein Perrin Guerin et al (US 2018/0087123 A1), hereinafter “Perrin”, is used and cited herein as an English equivalent, in view of WO2017/094288A1, wherein Ishihara (US 2018/0297306 A1), hereinafter “Ishihara”, is used and cited herein as an English equivalent. 
Regarding claim 12, Perrin discloses a maraging steel composition made from a smelting process that has excellent fatigue resistance, high yield strength, high resistance of breakage, and good formability properties (Paragraph [0001]). Perrin discloses that the steel composition comprises 10.0%≤Ni≤24.5%, 1.0≤Mo≤12.0%, 1.0≤Co≤25.0%, and may include other elements such as C, Ti, Al, Cr, Cu, Si, Mn, S, P, and the remainder being iron and other impurities (Paragraphs [0008]-[0035]). The weight percentages of Perrin disclosed above overlap with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Perrin discloses an additional heat treatment process on the maraging steel composition by performing a hardening treatment between 400C and 600C for a period of 30 min to 5 hours (Paragraph [0186]), which overlaps with the instantly claimed range, “heating the part made of maraging steel from ambient temperature T0 to a maximum temperature Tmax of between 600C and 640C; maintaining the maximum temperature Tmax for a duration of between 5 hours and 7 hours”. In the case where the 
As for the cooling step, Perrin does not explicitly disclose that the maraging steel undergoes a cooling step after the heat treatment step. However, the last step of Perrin is the heat treatment step (Paragraph [0044]). One of ordinary skill in the art would recognize that the maraging steel of Perrin is thereafter necessarily cooled to form the final maraging steel product, or necessarily cooled prior to further processing, such as cutting (Paragraph [0050]-[0054]).  
Regarding claim 12, note that the limitation, “which part is obtained by selective laser melting”, is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113. The claimed invention is directed towards a method of heat treating a part made of maraging steel, that includes a heating, maintaining, and cooling step. The limitation, “which part is obtained by selective laser melting”, is not part of the heat treatment of the part made of maraging steel, and is merely one of several methods of forming a part made of maraging steel.  The process limitation recited implies that the product created by such a process is a maraging steel part. No further implications as to the structure of product are apparent or derived from the product-by-process limitation as set forth. Perrin discloses a maraging steel product as disclosed above, thus reads on the product by process limitation, “which part is obtained by selective laser melting”. 
However, Isihara discloses a method for producing mold members for rubber articles (Paragraph [0001]), such as split molds for forming tread grooves for a tire (Paragraph [0002]). Figure 1A of Isihara shows a plurality of split molds 20 (i.e., a thin blade for forming tread grooves) that may have different 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the maraging steel product of Perrin can be formed by the laser sintering process of Isihara, as disclosed above. 
Regarding claim 13, Perrin modified by Ishihara teaches a heat treatment temperature range between 400C and 600C (Perrin; Paragraph [0186]), which is outside of the instantly claimed range Tmax is between 610C and 630C. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that Perrin modified by Isihara appears to have similar properties (e.g., excellent fatigue resistance, high yield strength, high resistance of breakage, and good formability properties) when undergoing heat treatment, as disclosed above in claim 12. 
Regarding claim 14, Perrin modified by Ishihara teaches a heat treatment period between 30 min to 5 hrs (Perrin; Paragraph [0186]), which overlaps with the instantly claimed range, “around 6 hours”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
In the alternative, in the case that the heat treatment period of 30 min to 5 hrs taught by Perrin modified by Ishihara (Paragraph [0186]) is considered to be outside of the instantly clamed duration of 6 hours or around 6 hours, note that in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the 
Regarding claim 17, Perrin modified by Ishihara teaches a heat treatment temperature range between 400C and 600C for a duration between 30 min to 5 hrs (Perrin; Paragraph [0186]), which overlaps with the instantly claimed range. 
Regarding claim 18, Perrin modified by Isihara discloses that the smelting, remelting, hot forming, and heat treatment steps (Perrin; Paragraphs [0041]-[0044]) can be carried out in a vacuum (Perrin; Paragraph [0160]). 
Regarding claim 20, Perrin modified by Isihara discloses a method for producing mold members (i.e., vulcanizing mold) for rubber articles (Isihara; Paragraph [0001],[0030]), such as split molds for forming tread grooves for a tire (Isihara; Paragraph [0002]). Figure 1A of Isihara shows a plurality of split molds 20 (i.e., a thin blade for forming tread grooves) that may have different sized and shaped projections 12 on the split blade (Isihara; Fig. 1B) depending on the desired groove of the tire.
Regarding claim 21, Perrin modified by Isihara discloses the mold members can be formed with maraging steel with a composition of 18% Ni (Isihara; Paragraph [0096]) and further discloses that the mold members can also include aluminum alloy (Isihara; Paragraph [0050], [0084], [0088], [0089]).
Regarding claim 22, Perrin modified by Isihara discloses a method for producing mold members (i.e., vulcanizing mold) for rubber articles (Isihara; Paragraph [0001], [0030]), such as split molds for forming tread grooves for a tire (Isihara; Paragraph [0002]). Figure 1A of Isihara shows a plurality of split molds 20 (i.e., a thin blade for forming tread grooves) that may have different sized and shaped projections 12 on the split blade (Isihara; Fig. 1B) depending on the desired groove of the tire. Isihara discloses the mold members can be formed with maraging steel with a composition of 18% Ni (Isihara; .
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/170519A1, wherein Perrin (US 2018/0087123 A1), is used and cited herein as an English equivalent, in view of WO2017/094288A1, wherein Ishihara (US 2018/0297306 A1), , is used and cited herein as an English equivalent, and further in view of Miyamura et al (US 2017/0356070 A1), hereinafter “Miyamura”. 
Regarding claims 15-16 and 19, Perrin modified by Isihara is silent in regards to a cooling step with inert gases or air and a cooling rate.
However, Miyamura discloses a maraging steel product (Abstract) that undergoes heating or aging treatment in order to improve ductility and strength (Paragraph [0054]), followed by a cooling treatment via air or water (Paragraph [0053]). Miyamura discloses a cooling rate range of 20C/min or more (Paragraph [0007], [0052], [0053]), which overlaps with the instantly claimed ranges, “a rate of cooling Vc between 420C/min and 480C/min” and “the rate of cooling Vc is between 440C/min and 460/min”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Miyamura teaches that heating and cooling a maraging steel product allows for improved strength and stability (Paragraph [0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have cooled the maraging steel product of Perrin modified by Isahara by a rate of 20C/min or greater in order to further improve the strength and stability of the steel product, as taught by Miyamura above (Paragraph [0004], [0007], [0052], [0053]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734